DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 8/19/2022 has been entered.

Claim Interpretation
	Claim 9 is directed to modulating the activity (any activity) of target cells (any target cells), said method comprising: 
a) producing primed red blood cells by contacting red blood cells (RBCs) with at least one agent that modulates the level of one or more proteins associated with the RBC.  The agent is now limited to a cell.  The protein whose level is modulated is now limited to the group listed in claim 9.  
b) separating the primed RBCs from the at least one agent, thereby producing separated primed RBCs.
The method is understood to permit for an optional step of incubating or culturing the separated primed RBCs to generate a supernatant therefrom, lysing the separated primed RBCs to generate lysate therefore, isolating membranes from the separated primed RBCs to generate membranes therefrom, or producing RBC ghosts from the separated primed RBCs to generate ghosts therefrom.
c) subsequently mixing target cells (any cell) with the (i) separated primed RBCs, (ii) supernatant obtained by incubating or culturing the separated primed RBCs, (iii) lysate obtained from the separated primed RBCs, (iv) membranes and/or (v) ghosts obtained from the separated primed RBCs.  It is emphasized that because the agent that modulates the level of one or more proteins associated with the RBCs is a cell, the RBCs must be first separated from the cells, and only then subsequently mixed with the target cell (which may be the same or different than the agent cell).
The mixing must result in modulation of some activity (any) of the target cells.  
	The step of contacting RBCs with the at least one agent (a cell) in order to produce the primed RBCs may occur in vitro or in vivo.  
The step of mixing may be in vitro or in vivo (i.e. the primed RBCs may be administered to a subject and the administered primed RBCs will inherently mix with cells within the receiving subject).  
The method of claim 9 is understood to result in modulation of some activity of the target cells.  The target cells having some modulated activity are understood to be modulated target cells.  Thus, reference to the modulated target cells in dependent claims is understood to have antecedent basis in claim 9. 
	Claims 14-17, 26 and 27 require a further step of administering the modulated target cells or target cell components from said modulated target cells to a subject.  For these claims, the mixing step must be performed in vitro, such that the modulated target cells can then be further administered to a subject.
	Claims 24, 25, 32 and 33 present narrowed lists of proteins (from those recited in claim 9) whose level is modulated on the primed RBCs.

Status of Prior Rejections/Response to Arguments
RE: Objection to claim 9:
	The amendment is effective to obviate the prior objection.  The objection is withdrawn. 

RE: Rejection of claims 15, 26 and 27 under 35 USC 112(b):
	The amendments are effective to obviate the prior rejections.  The rejections are withdrawn. 

RE: Rejection of claims 9-12 under 35 USC 102(a)(1) over Fonseca, evidenced by Anderson et al:
	The amendment to claim 9 obviates the basis of the prior rejection.  The references do not teach that contact with other cells naturally present in circulation modulate the level of any of the now recited proteins on RBCs.  The rejections are withdrawn. 

RE: Rejection of claims 9-12 and 28-29 under 35 USC 102(a)(1) over Godfrin et al, evidenced by Anderson et al:
Regarding independent claim 9: The amendment to claim 9 obviates the basis of the prior rejection. 
The references do not teach that contact with other cells naturally present in circulation modulate the level of any of the recited proteins on RBCs.  The rejections are withdrawn.
Regarding independent claim 28: The amendment to claim 28 obviates the basis of the prior rejection. 
The GRASPA cells of Godfrin et al do not have a modulated level of one or more of the proteins listed in claim 28 (a)(i).  The rejections are withdrawn.

RE: Rejection of claims 30 and 31 under 35 USC 102(a)(1)/103 over Castro et al:
	Applicants have traversed the rejection of record on the grounds that the one would not expect the target cells produced using the claimed methods would be similar to those produced by the method of Castro et al.
	This is not found persuasive.  Even with the amendment to limit the primed RBCs, it remains that the modulated target cells are not limited.  There is no evidence in the original disclosure that supports RBCs having modified levels of any one or more of the now recited proteins will have any particular effect on the target cells.  Applicants have not presented any other evidence in support of such.  
	However, per the Examiner Amendment (below), claims 30 and 31 are cancelled, thereby rendering the previous rejection thereof moot. 

RE: Rejection of claims 28 and 29 under 35 USC 102(a)(1)/103 over Watkins et al, evidenced by Sut et al:
	The amendment to claim 28 now limits the RBCs used to have modified levels of one or more of the proteins recited in claim 28 (a)(i).  The references do not teach storage for 42 days would yield RBCs having modulated levels of any of the recited proteins on RBCs.  The rejections are withdrawn.  

RE: Rejection of claims 28 and 29 under 35 USC 103 over Ameisen et al: 
	Applicants have traversed the rejection on the grounds that one would not have expected long-term storage of RBCs with proteinase inhibitors (as performed by Ameisen et al) would yield RBCs with significantly similar changes to the levels of the now limited scope of proteins recited in claim 28 (a)(i).  Applicants point to Example 9 to show the distinct RBC-associated cytokine profiles after priming with various cell types.
	The argument is not found persuasive.  The claims are not limited to RBCs having the complete RBC-associated cytokine profiles reported in Example 9, rather the claims only require use of an RBC having a modulated level of any one or more of the proteins now recited in claim 28 (a)(i).  
	Ameisen et al incubate RBCs with protease inhibitors for 24 hrs.  Example 7 (¶0202 of PGPub) evidences that incubation of RBCs with a protease inhibitor for 24 hrs causes increased MIP-1ß levels (released into the supernatant following hemolysis).  Thus the level of MIP-1ß (one of the recited proteins in 28 (a)(i)) would necessarily be modulated in the method of Ameisen et al.  This is based on inherency.  There is no need that the prior art recognize the inherent feature at the time of prior art disclosure. 
	A reasonable basis has been established that the RBCs generated by the method of Ameisen et al are within the scope of primed RBCs covered by claim 28.  The burden to show distinction remains with Applicants.
	However, per the Examiner Amendment (below), claims 28 and 29 are cancelled, thereby rendering the previous rejection thereof moot. 

RE: Rejection of claims 9-12, 14-17, 26 and 27 under 35 USC 103 over Fonseca et al, evidenced by Anderson et al, and in view of June et al:
	The amendment to claim 9 obviates the basis of the prior rejection.  The references do not teach that contact with other cells naturally present in circulation modulate the level of any of the now recited proteins on RBCs.  The rejections are withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darren Kassab on 9/2/2022.

The application has been amended as follows: 

Claims 28-31 are cancelled.

Claims 32-33 are amended as follows: 

Claim 32. (Currently Amended) The [[A]] method of claim 9[[-12]], wherein at least one of the one or more proteins associated with the red blood cells is  selected from the group consisting of Eotaxin, GM-CSF, IFN-γ, IL-1ß, IL1ra, IL-2, IL-4, IL-5, IL-6, IL-7, IL-8, IL-9, IL-10, IL-12(p70), IL-13, IL-15, IL-17, IP-10, MCP-1, MIP-1α, MIP-1ß,  RANTES, TNF-α, IL-1α, IL-2Ra, IL-3, IL-12, IL-16, IL-18, CTACK, Gro-α, IFN-α2, LIF, MCP-3, M-CSF, MIF, MIG, SCF,  SDF-1α, TNF-ß, and TRAIL.  

Claim 33. (Currently Amended) The [[A]] method of claim 32, wherein at least one of the one or more proteins associated with the red blood cells is selected from the group consisting of IFN-γ, IL-1ß, IL1ra, IL-2, IL-4, IL-5, IL-6, Il-7, IL-8, IL-9, IL-10, IL-12(p70), IL-13, IL-15, IL-17, IP-10, MCP-1, MIP-1α, MIP-1ß, RANTES, TNF-α, IL-1α, IL-2Ra, IL-3, IL12, IL-16, IL18, CTACK, Gro-α, IFN-α2, LIF, MCP-3, M-CSF, MIF, MIG, [[,]] SCF, SDF-1α, TNF-ß, and TRAIL.

	Claims 9-12, 14-17, 24-27, 32 and 33 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest generation or use of the primed RBCs as currently claimed.  The claims are fully enabled by the disclosure, see specifically, Examples 9-11, 12 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633